DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on May 10, 2021.  Claims 2-30 have been canceled.  Claims 31, 32 and 39 have been amended.  Claims 1 and 31-49 are still pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley (Reg. No. 39,916) on May 20, 2021.

IN THE CLAIMS
Please amend claims 44 and 44 as follows:

[[44]] 43. (Previously Presented) The system according to claim 40, wherein the action comprises one or more purchase transactions.

43, wherein the one or more purchase transactions occur via the e-commerce network.

Allowable Subject Matter
Claims 1 and 31-49 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail producing, from the gathered information, a filtered information stream for each of the plurality of users of the e-commerce network, using personal characteristics of a respective one of the plurality of users and transmitting, to a user device of each of the plurality of users, a respective newsfeed comprising the respective filtered information stream in combination with all the elements of the independent claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        




May 20, 2021